DETAILED ACTION
This office action is in response to the amendment filed July 7, 2022 in which claims 1-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Objections to the specification, claims 3 and 20, and the drawings should be withdrawn in view of current amendments.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objections are withdrawn.

Applicant’s Second Argument:  Claims 1, 17, and 23 are neither anticipated under 35 USC 102 nor obvious under 35 USC 103 over USPN 9,192,519 Tobia at least in view of current amendments to those claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are partially persuasive.  Current amendments to claim 1, 17, and 23 overcome the rejection of those claims under 35 USC 102 over Tobia as well as any rejection of those claims under 35 USC 103 solely over Tobia.  However, Examiner notes that Tobia continues to be relied upon as a base reference along with secondary references (see rejections, below) to reject claims under 35 USC 103.

Applicant’s Third Argument:  Rejection of specified claims under 35 USC 103 over Tobia in view of USPN 10,687,981 Calilung et al. should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are moot because Calilung is not relied upon in the instant office action.

Applicant’s Fourth Argument:  Rejection of specified claims under 35 USC 103 over Tobia in view of US Pub No. 2002/0101565 Yamaguchi should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  As depicted in annotated Figure 4 (see below), the upper portion of the lens includes only areas of “farsighted region 23” and therefore has a constant radius of curvature while the lower portion includes areas of “farsighted region 23,” “progressive zone 25,” and “nearsighted region 24,” each of which vary in their radii of curvature to provide differing optical properties.  Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole” (see https://www.lexico.com/en/definition/portion).  The rejection is maintained albeit under an updated basis in view of current amendments to the claims.

    PNG
    media_image1.png
    892
    579
    media_image1.png
    Greyscale

Applicant’s Fifth Argument:  Rejection of specified claims under 35 USC 103 over Tobia in view of USPN 3,691,565 Galonek should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are moot because Galonek is not relied upon in the instant office action.

Applicant’s Sixth Argument:  Rejection of specified claims under 35 USC 103 over Tobia in view of USPN 5,457,502 Iida should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  As depicted in annotated Figure 2 (see below), the upper portion of lens 1 includes only areas of “upper lens 2a” and therefore has a constant radius of curvature while the lower portion of lens 1 includes areas of both “upper lens 2a” and “lower lens 2b,” the two of which vary in their radii of curvature.  Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole” (see https://www.lexico.com/en/definition/portion).  The rejection is maintained albeit under an updated basis in view of current amendments to the claims.

    PNG
    media_image2.png
    910
    567
    media_image2.png
    Greyscale

Applicant’s Seventh Argument:  Rejection of specified claims under 35 USC 103 over Tobia in view of USPN 7,305,719 Pan should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are moot because Pan is not relied upon in the instant office action.

Applicant’s Eighth Argument:  Rejection of specified claims under 35 USC 103 over Tobia in view of USPN 6,129,435 Reichow should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are moot because Reichow is not relied upon in the instant office action.

Claim Objections
Claim 14 is objected to because of the following minor informalities:  Claim 14 includes the typographical error “a an axis.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 15-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9,192,519 Tobia in view of US Pub No. 2002/0101565 Yamaguchi.
To claim 1, Tobia discloses a goggle (200) (see Figures 1-24; col. 3, line 41 – col. 8, line 49) comprising:
a goggle frame (210) (see especially Figures 8-16; col. 6, line 21 – col. 8, line 44) configured to be worn conformally on a user's face, the goggle frame comprising a flexible face gasket (216) that defines an opening configured to encircle the user's eyes when the goggle is worn (see especially Figures 10-15; col. 7, line 48 – col. 8, line 6); and
a lens assembly (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20) coupled to the goggle frame and comprising a lens bracket (130) supporting a unitary lens (120) that covers the opening such that an enclosed space is defined between the lens, the goggle frame, and the user's face, when the goggle is worn (see especially Figures 15-18), wherein the lens includes an upper portion and a lower portion (annotated Figures 2-3, see below).

    PNG
    media_image3.png
    900
    693
    media_image3.png
    Greyscale

Tobia does not disclose a goggle wherein the lens has an upper portion having a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, and wherein the lens has a lower portion having a variable radius of curvature at least along the vertical direction.
However, Yamaguchi teaches eyewear wherein the lens has an upper portion having a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, and wherein the lens has a lower portion having a variable radius of curvature at least along the vertical direction (Figure 3 and annotated Figure 4, see below; paras. 0019-0026; the upper portion of the lens includes only areas of “farsighted region 23” and therefore has a constant radius of curvature while the lower portion includes areas of “farsighted region 23,” “progressive zone 25,” and “nearsighted region 24,” each of which vary in their radii of curvature to provide differing optical properties; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole” (see https://www.lexico.com/en/definition/portion).

    PNG
    media_image1.png
    892
    579
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of Tobia to include a lens with an upper portion having a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, and wherein the lens has a lower portion having a variable radius of curvature at least along the vertical direction as taught by Yamaguchi because Yamaguchi teaches that this configuration is known in the art and beneficial for providing the benefits of a multifocal lens while preventing distortion of the nearsighted region as can be a drawback of some multifocal lenses (paras. 0001-0006).

To claim 5, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a goggle wherein the upper portion is either cylindrical or spherical and the lower portion is neither cylindrical nor spherical (see Figure 3 and annotated Figure 4 of Yamaguchi; para. 0025 of Yamaguchi; portions of the lower portion are non-spherical).

To claim 6, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a goggle wherein the lens bracket is configured for removably coupling the lens assembly to the goggle frame (Abstract of Tobia).

To claim 7, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a goggle wherein the lens bracket comprises a plurality of magnets for magnetically removably coupling the lens assembly to the goggle frame (see Figures 23 and 24 of Tobia; col. 8, lines 7-44 of Tobia).

To claim 8, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a goggle wherein the flexible face gasket comprises a user-facing side and a lens-facing side opposite the user facing side, wherein the lens bracket is coupled to the lens-facing side, and wherein both the user-facing side and the lens-facing side are formed of an elastomer (see Figures 1-24 of Tobia; col. 7, lines 38-52 of Tobia; foam).

To claim 9, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a goggle wherein the lens bracket is further configured to mechanically couple to the goggle frame (col. 8, lines 7-4 of Tobia; mechanical coupling via magnets of Tobia).

To claim 15, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a goggle wherein the lens is an outer lens (120 of Tobia), the lens assembly further comprising an inner lens (150 of Tobia) coupled to the lens bracket such that the inner and outer lenses are spaced apart by the lens bracket to define an interstitial space therebetween (see especially Figure 1 of Tobia; col. 3, line 60 – col. 5, line 34 of Tobia).

To claim 16, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a goggle wherein the inner lens is fixed to the bracket along substantially a full perimeter of the inner lens, and wherein the outer lens is fixed to the lens bracket along only a portion of a perimeter of the outer lens (see Figures 1, 23, and 24 of Tobia; col. 3, line 60 – col. 4, line 15; col. 8, lines 7-44 of Tobia).

To claim 17, Tobia discloses a lens assembly for a goggle (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20), the lens assembly comprising at least one curved lens (120) having an upper portion and a lower portion (annotated Figures 2-3).
Tobia does not expressly disclose a goggle wherein the lens has a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable radius of curvature along the vertical direction, the horizontal direction, or both.
However, Yamaguchi teaches eyewear wherein the lens has a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable radius of curvature along the vertical direction, the horizontal direction, or both (see Figure 3 and annotated Figure 4; paras. 0019-0026; the upper portion of the lens includes only areas of “farsighted region 23” and therefore has a constant radius of curvature while the lower portion includes areas of “farsighted region 23,” “progressive zone 25,” and “nearsighted region 24,” each of which vary in their radii of curvature to provide differing optical properties; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole” (see https://www.lexico.com/en/definition/portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Tobia to include a lens having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable radius of curvature along the vertical direction, the horizontal direction, or both as taught by Yamaguchi because Yamaguchi teaches that this configuration is known in the art and beneficial for providing the benefits of a multifocal lens while preventing distortion of the nearsighted region as can be a drawback of some multifocal lenses (paras. 0001-0006).

To claim 19, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a lens assembly wherein the upper portion is either cylindrical or spherical and the lower portion is neither cylindrical nor spherical (see Figure 3 and annotated Figure 4 of Yamaguchi; para. 0025 of Yamaguchi; portions of the lower portion are non-spherical).

To claim 20, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a lens assembly wherein the upper portion extends from an upper peripheral edge of the lens toward a nose region of the goggle, and wherein the lower portion comprises left and right lower portions extending from a bottom edge of the upper portion toward the bottom edge of the goggle on left and right sides, respectively, of the nose region (annotated Figures 2-3 of Tobia and Figure 3 and annotated Figure 4 of Yamaguchi).

To claim 21, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a lens assembly wherein the at least one lens is a first lens (120 of Tobia), the lens assembly includes a second lens (150 of Tobia) coupled to the first lens via a lens bracket (130 of Tobia) providing the first and second lens in a spaced relationship to define an interstitial space therebetween (see especially Figure 1 of Tobia; col. 3, line 60 – col. 5, line 34 of Tobia).

To claim 22, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a lens assembly wherein the lens bracket is configured for removably coupling the lens assembly to the goggle (see especially Figures 3-7 and 15 of Tobia; col. 4, lines 24-44; col. 8, lines 7-44 of Tobia).

To claim 23, Tobia discloses a dual-lens structure (110) (see especially Figure 1) comprising a first lens (120) and a second lens (150) attached to the first lens in a spaced-apart arrangement to define an interstitial space between the first and second lenses (see especially Figure 1; col. 3, line 60 – col. 5, line 34), wherein at least one lens of the first lens and the second lens comprises a unitary lens made from a monolithic lens body (see especially Figure 1) and wherein the at least one lens has an upper portion and a lower portion (annotated Figures 2-3).
Tobia does not expressly disclose a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable radius of curvature along the vertical direction, the horizontal direction, or both.
However, Yamaguchi teaches eyewear wherein the at least one lens has an upper portion with a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable radius of curvature along the vertical direction, the horizontal direction, or both (see Figure 3 and annotated Figure 4; paras. 0019-0026; the upper portion of the lens includes only areas of “farsighted region 23” and therefore has a constant radius of curvature while the lower portion includes regions of “farsighted region 23,” “progressive zone 25,” and “nearsighted region 24,” each of which vary in their radii of curvature to provide differing optical properties; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole” (see https://www.lexico.com/en/definition/portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dual-lens structure of Tobia to include at least one lens having an upper portion with a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable radius of curvature along the vertical direction, the horizontal direction, or both as taught by Yamaguchi because Yamaguchi teaches that this configuration is known in the art and beneficial for providing the benefits of a multifocal lens while preventing distortion of the nearsighted region as can be a drawback of some multifocal lenses (paras. 0001-0006).

To claim 24, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) further teaches a dual-lens structure wherein the first lens and the second lens are spaced apart and attached to one another using a lens bracket (130 of Tobia) configured for removably coupling the dual-lens structure to a goggle frame (see especially Figures 3-7 and 15 of Tobia; col. 4, lines 24-44; col. 8, lines 7-44 of Tobia).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tobia in view of Yamaguchi (as applied to claim 1, 6, 7, and 9, above) in further view of US Pub No. 2019/0142639 Durham et al.
To claim 10, the modified invention of Tobia (i.e. Tobia in view of Yamaguchi, as detailed above) teaches as recited in claims 1, 6, 7, and 9, above.
The modified invention of Tobia does not teach a goggle wherein the goggle frame further comprises an outrigger non-movably coupled to the face gasket.
However, Durham teaches a goggle (10) wherein the goggle frame comprises an outrigger (100) non-movably coupled to the face gasket (see all Figures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified goggle of Tobia to include the outrigger as taught by Durham because Durham teaches that this configuration is known in the art and allows a user to attach a roll-off film system to the goggle (paras. 0058-0059).

Claims 1-9 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tobia in view of USPN 5,457,502 Iida.
To claim 1, Tobia discloses a goggle (200) (see Figures 1-24; col. 3, line 41 – col. 8, line 49) comprising:
a goggle frame (210) (see especially Figures 8-16; col. 6, line 21 – col. 8, line 44) configured to be worn conformally on a user's face, the goggle frame comprising a flexible face gasket (216) that defines an opening configured to encircle the user's eyes when the goggle is worn (see especially Figures 10-15; col. 7, line 48 – col. 8, line 6); and
a lens assembly (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20) coupled to the goggle frame and comprising a lens bracket (130) supporting a unitary lens (120) that covers the opening such that an enclosed space is defined between the lens, the goggle frame, and the user's face, when the goggle is worn (see especially Figures 15-18), wherein the lens includes an upper portion and a lower portion (annotated Figures 2-3).
Tobia does not disclose a goggle wherein the lens has an upper portion having a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, and wherein the lens has a lower portion having a variable radius of curvature at least along the vertical direction.

However, Iida teaches eyewear (see Figures 1-6; col. 2, line 21 – col. 3, line 43; col. 4, lines 8-9) wherein the lens has an upper portion having a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, and wherein the lens has a lower portion having a variable radius of curvature at least along the vertical direction (annotated Figure 2, see below; the upper portion of lens 1 includes only areas of “upper lens 2a” and therefore has a constant radius of curvature while the lower portion of lens 1 includes areas of both “upper lens 2a” and “lower lens 2b,” the two of which vary in their radii of curvature; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion).

    PNG
    media_image2.png
    910
    567
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of Tobia to include a lens wherein a curvature of an upper portion of the lens is substantially constant along a vertical direction, a horizontal direction, or both, and wherein the curvature of a lower portion of the lens varies at least along the vertical direction as taught by Iida because Iida teaches that this configuration is known in the art and provides a favorable front view even along boundaries of the lens and also presents a favorable shape with respect to wind resistance (col. 3, lines 29-37).

To claim 2, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a goggle wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see Figures 1-6 of Iida; col. 4, lines 8-9).

To claim 3, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a goggle wherein a lower peripheral edge of the lens is contoured to define a nose recess, wherein the upper portion of the lens extends from an upper peripheral edge of the lens toward the nose recess, and wherein the lower portion of the lens comprises left and right lower portions located on opposite sides of the nose recess (annotated Figures 2-3 of Tobia).

To claim 4, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a goggle wherein the lens is adhered to the lens bracket only along the upper peripheral edge and the lower peripheral edge, and wherein the lens is mechanically coupled to the lens bracket along lateral edges of the lens (see Figures 1, 23, and 24 of Tobia; col. 3, line 60 – col. 4, line 15; col. 8, lines 7-44 of Tobia).

To claim 5, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a goggle wherein the upper portion is either cylindrical or spherical and the lower portion is neither cylindrical nor spherical (see Figures 1-6; col. 2, line 21 – col. 3, line 43; col. 4, lines 8-9).

To claim 6, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a goggle wherein the lens bracket is configured for removably coupling the lens assembly to the goggle frame (Abstract of Tobia).

To claim 7, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a goggle wherein the lens bracket comprises a plurality of magnets for magnetically removably coupling the lens assembly to the goggle frame (see Figures 23 and 24 of Tobia; col. 8, lines 7-44 of Tobia).

To claim 8, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a goggle wherein the flexible face gasket comprises a user-facing side and a lens-facing side opposite the user facing side, wherein the lens bracket is coupled to the lens-facing side, and wherein both the user-facing side and the lens-facing side are formed of an elastomer (see Figures 1-24 of Tobia; col. 7, lines 38-52 of Tobia; foam).

To claim 9, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a goggle wherein the lens bracket is further configured to mechanically couple to the goggle frame (col. 8, lines 7-4 of Tobia; mechanical coupling via magnets).

To claim 15, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a goggle wherein the lens is an outer lens (120 of Tobia), the lens assembly further comprising an inner lens (150 of Tobia) coupled to the lens bracket such that the inner and outer lenses are spaced apart by the lens bracket to define an interstitial space therebetween (see especially Figure 1 of Tobia; col. 3, line 60 – col. 5, line 34 of Tobia).

To claim 16, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a goggle wherein the inner lens is fixed to the bracket along substantially a full perimeter of the inner lens, and wherein the outer lens is fixed to the lens bracket along only a portion of a perimeter of the outer lens (see Figures 1, 23, and 24 of Tobia; col. 3, line 60 – col. 4, line 15; col. 8, lines 7-44 of Tobia).

To claim 17, Tobia discloses a lens assembly for a goggle (110) (see especially Figures 1-7 and 15; col. 3, line 41 – col. 6, line 20), the lens assembly comprising at least one curved lens (120) having an upper portion and a lower portion (annotated Figures 2-3).
Tobia does not expressly disclose a goggle wherein the lens has a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable radius of curvature along the vertical direction, the horizontal direction, or both.
However, Iida teaches eyewear (see Figures 1-6; col. 2, line 21 – col. 3, line 43; col. 4, lines 8-9) wherein the lens has a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable radius of curvature along the vertical direction, the horizontal direction, or both (annotated Figure 2; the upper portion of lens 1 includes only areas of “upper lens 2a” and therefore has a constant radius of curvature while the lower portion of lens 1 includes areas of both “upper lens 2a” and “lower lens 2b,” the two of which vary in their radii of curvature; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of Tobia to include a lens having a curvature that varies along a surface of the at least one lens, the at least one lens having an upper portion with a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable radius of curvature along the vertical direction, the horizontal direction, or both as taught by Iida because Iida teaches that this configuration is known in the art and provides a favorable front view even along boundaries of the lens and also presents a favorable shape with respect to wind resistance (col. 3, lines 29-37).

To claim 18, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a lens assembly wherein a radius of maximum curvature of the lens is located in the lower portion of the lens (see Figures 1-6 of Iida; col. 4, lines 8-9).

To claim 19, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a lens assembly wherein the upper portion is either cylindrical or spherical and the lower portion is neither cylindrical nor spherical (see Figures 1-6; col. 2, line 21 – col. 3, line 43; col. 4, lines 8-9).

To claim 20, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a lens assembly wherein the upper portion extends from an upper peripheral edge of the lens toward a nose region of the goggle, and wherein the lower portion comprises left and right lower portions extending from a bottom edge of the upper portion toward the bottom edge of the goggle on left and right sides, respectively, of the nose region (annotated Figures 2-3 of Tobia and Figure 3 and annotated Figure 4 of Yamaguchi).

To claim 21, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a lens assembly wherein the at least one lens is a first lens (120 of Tobia), the lens assembly includes a second lens (150 of Tobia) coupled to the first lens via a lens bracket (130 of Tobia) providing the first and second lens in a spaced relationship to define an interstitial space therebetween (see especially Figure 1 of Tobia; col. 3, line 60 – col. 5, line 34 of Tobia).

To claim 22, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a lens assembly wherein the lens bracket is configured for removably coupling the lens assembly to the goggle (see especially Figures 3-7 and 15 of Tobia; col. 4, lines 24-44; col. 8, lines 7-44 of Tobia).

To claim 23, Tobia discloses a dual-lens structure (110) (see especially Figure 1) comprising a first lens (120) and a second lens (150) attached to the first lens in a spaced-apart arrangement to define an interstitial space between the first and second lenses (see especially Figure 1; col. 3, line 60 – col. 5, line 34), wherein at least one lens of the first lens and the second lens comprises a unitary lens made from a monolithic lens body (see especially Figure 1) and wherein the at least one lens has an upper portion and a lower portion (annotated Figures 2-3).
Tobia does not expressly disclose a dual-lens structure wherein the at least one lens has an upper portion with a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable radius of curvature along the vertical direction, the horizontal direction, or both.
However, Iida teaches eyewear (see Figures 1-6; col. 2, line 21 – col. 3, line 43; col. 4, lines 8-9) wherein the at least one lens has an upper portion with a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable radius of curvature along the vertical direction, the horizontal direction, or both (annotated Figure 2; the upper portion of lens 1 includes only areas of “upper lens 2a” and therefore has a constant radius of curvature while the lower portion of lens 1 includes areas of both “upper lens 2a” and “lower lens 2b,” the two of which vary in their radii of curvature; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of Tobia to include at least one lens having an upper portion with a substantially constant radius of curvature along a vertical direction, a horizontal direction, or both, the at least one lens further having a lower portion with a variable radius of curvature along the vertical direction, the horizontal direction, or both as taught by Iida because Iida teaches that this configuration is known in the art and provides a favorable front view even along boundaries of the lens and also presents a favorable shape with respect to wind resistance (col. 3, lines 29-37).

To claim 24, the modified invention of Tobia (i.e. Tobia in view of Iida, as detailed above) further teaches a dual-lens structure wherein the first lens and the second lens are spaced apart and attached to one another using a lens bracket (130 of Tobia) configured for removably coupling the dual-lens structure to a goggle frame (see especially Figures 3-7 and 15 of Tobia; col. 4, lines 24-44; col. 8, lines 7-44 of Tobia).

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732